STATE OF LOUISIANA

                               COURT OF APPEAL


                                  FIRST CIRCUIT


                                NO. 2022 CA 0486


                       ROSEHILL CONSTRUCTION, LLC

                                    VERSUS


                               TED HEBERT, LLC


                                          Judgment Rendered:   Nov 2 8 2022



    APPEALED FROM THE NINETEENTH JUDICIAL DISTRICT COURT
            IN AND FOR THE PARISH OF EAST BATON ROUGE
                        STATE OF LOUISIANA
                            DOCKET NUMBER 0676846


         HONORABLE DONALD R. JOHNSON, JUDGE PRESIDING




T. Michael Murphy                         Counsel for Defendant/
G. Steven Duplechain                      Third -Party Plaintiff/Appellant
Larry Bankston                            Ted Hebert, LLC
Baton Rouge, Louisiana


Anderson O. " Andy" Dotson, III           Counsel for Third -Party Defendants/
Parish Attorney                           Appellees
Michael P. Schillage                      City of Baton Rouge/Parish of East
Assistant Parish Attorney                 Baton Rouge and Nathan Cobb
Baton Rouge, Louisiana




      BEFORE:     McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
G


             f
McDONALD, J.


        This is an appeal from a district court judgment granting a motion for

summary judgment and denying a motion for partial summary judgment.                                After

review, we affirm.




                         FACTS AND PROCEDURAL HISTORY


        The history of this case is convoluted. Rosehill Construction, LLC (Rosehill)

was the general contractor on a construction project for the Cube Smart Storage

Project located at 4647 Burbank Drive in Baton Rouge, Louisiana. Rosehill entered

into a subcontract with Ted Hebert, LLC ( Hebert) for sewer -related work on the

project for a lump sum of $221, 300. 00.            On November 30, 2018, Rosehill filed suit


against Hebert, maintaining that Hebert' s work on the project failed to pass City of

Baton Rouge/ East Baton Rouge Parish ( City Parish) inspections on three occasions,

and after notice and opportunity to cure the defects, Hebert failed to do so and the

contract was terminated.          Rosehill averred that it hired Hendrick Construction, Inc.,

to replace and complete Hebert' s work.                  Rosehill maintained that Hebert was


negligent and breached its contract and that Hebert was liable to it for damages and


attorney fees.

        Hebert filed an answer, raised affirmative defenses, and asserted claims for

breach of contract in a reconventional demand.                    Hebert also filed a third -party

demand, naming as third -party defendants the City Parish, Nathan Cobb ( the City

Parish Engineer III who oversaw the CCTV inspections)                       and Stantec Consulting
                              1
Services, Inc. ( Stantec).        Rosehill filed a motion for partial summary judgment and

also filed an answer to Hebert' s reconventional demand.'                     The City Parish, Mr.

Cobb, and Stantec filed answers to the third -party -demand.




 In responses to interrogatories, Hebert stated that its claims against the City Parish and Mr. Cobb was a
 pass through" claim, and that to the extent Hebert was found liable to Rosehill, Hebert sought to have
Rosehill' s damages assessed to the City Parish and Mr. Cobb.
2 Rosehill' s motion for partial summary judgment was not found in the record before us.
                                                    2
        On September 30, 2021, the City Parish and Mr. Cobb filed a motion for


summary judgment seeking dismissal ofHebert' s claims with prejudice, maintaining
that there were no genuine issues of material fact that substantiated Hebert' s claim

against the City Parish or Mr. Cobb. In its motion for summary judgment, the City

Parish and Mr. Cobb maintained that: ( 1) Hebert contractually bound itself with


Rosehill to perform its work in compliance with the City Parish camera inspections

as outlined by the sag tolerance table contained within Standard Plan 802- 01; (     2) the


pipe laid by Hebert, containing crushed portions, separated and detached joints, and

sags twenty-five percent over the tolerance level across the pipeline, would not have

passed any inspection method; ( 3) the City Parish and Mr. Cobb were entitled to

qualified immunity for performing their official duties as City Parish public works

employees; and ( 4) Hebert had no standing to assert a " pass through" claim against

the City Parish regarding the Cube Smart Project because the City Parish was not an

owner of the Project and Rosehill was the proper party to assert that claim.

       On November 17, 2021, Hebert filed a motion for partial summary judgment

against the City Parish,' asking the district court to rule that " the Metro Council and

UDC [ Unified Development Code]' s delegation of authority to the Department of

Public Works to ( 1)     establish the sag standard for sewer pipe in East Baton Rouge

Parish and ( 2) implement CCTV camera inspections to test sewers for compliance


with that sag standard was illegal and/or unconstitutional." On December 17, 2021,

the City Parish and Mr. Cobb filed an opposition to Hebert' s motion for partial

summary judgment.

       On December          13,   2021,   the district court signed a judgment denying

Rosehill' s motion for partial summary judgment and adopting Hebert' s findings of

fact and conclusions of law as its written reasons for judgment.             In the written


reasons for judgment, the district court found that the City Parish did not have the


3 Mr. Cobb was not named in Hebert' s motion for partial summary judgment.
                                                  3
authority to implement its sewer sag standard and CCTV sewer inspection policy.

On December 17, 2021, Hebert filed its opposition to the City Parish and Mr. Cobb' s

motion for summary judgment. On December 13, 2021, Rosehill filed a motion for

reconsideration of the denial of its motion for partial summary judgment.'                                 On


December 30, 2021, the City Parish and Mr. Cobb filed their answer to Hebert' s

supplemental and amended third -party demand.

        On January 3, 2022, a hearing was held on the motion for partial summary

judgment filed by Hebert and the motion for summary judgment filed by the City
Parish and Mr. Cobb.            On February 3, 2022, the district court signed a judgment

granting the City Parish and Mr. Cobb' s motion for summary judgment' and denying

Hebert' s motion for partial summary judgment.                     However, that judgment did not


dismiss Hebert' s claims against the City Parish and Mr. Cobb.                         The district court


adopted the City Parish and Mr. Cobb' s findings of fact and conclusions of law as

its written reasons for judgment. The reasons for judgment by the district court

concluded that the City Parish had the authority to implement its sewer sag standard

and CCTV sewer inspection policy, and that the City Parish and Mr. Cobb had

qualified immunity pursuant to La. R.S. 9:2798. 1.

        On February 22,           2022, the district court granted Rosehill' s motion for


reconsideration and vacated its December 13, 2021 judgment. On March 16, 2022,


Hebert filed a motion for an appeal from the February 3, 2022 judgment granting the



a The Louisiana Code of Civil Procedure does not provide for a motion for reconsideration with respect to
any judgment; instead, such a motion is generally treated as a motion for new trial.        Lexington Land
Development, L.L.C. v. Chevron Pipeline Co., 2020- 0622 ( La. App. 1 Cir. 5125121),       327 So. 3d 8, 17,
writ denied, 2021- 01194 ( La. 11 / 17121), 327 So.3d 966. A motion for new trial can betaken from a final
judgment. The denial of a motion for summary judgment is not a final judgment. The denial of a motion
 for summary judgment is reviewable by supervisory writ. Allstate Ins. Co. v. Mohamadian, 2009- 1126
  La. App. 1 Cir. 2/ 17/ 10), 35 So.3d 1118, 1121. Thus, if Rosehill and Mr. Cobb sought review of the denial
 of their motion for summary judgment, they should have filed for supervisory writs. See Allstate Ins. Co.,
35 So. 3d at 1121.
5 The trial court' s earlier ruling denying Rosehill' s motion for partial summary judgment, and finding in its
reasons for judgment that the City Parish did not have the authority to implement its sewer sag standard
and CCTV sewer inspection policies, was an interlocutory ruling; therefore, the trial court could later
change its mind and grant the motion for summary judgment in favor of the City Parish and Mr. Cobb,
finding that the City Parish did have the authority to implement its sewer sag standard and CCTV sewer
inspection policies. See La. C. C. P. art. 1841.

                                                      4
City Parish and Mr. Cobb' s motion for summary judgment and denying Hebert' s
motion for partial summary judgment.

        This court issued an interim order on August 4, 2022, to the district court to

issue an amended judgment in accordance with La. C. C.P. art. 1951 to correct

deficiencies in the February 3, 2022 judgment.        On August 10, 2022, the district


court signed an amended judgment granting the summary judgment filed by the City

Parish and Mr. Cobb and dismissing all claims against them with prejudice. Further,

the judgment denied Hebert' s motion for partial summary judgment.                Hebert


appealed that judgment.


                             STANDARD OF REVIEW


       A motion for summary judgment is a procedural device used when there is no

genuine issue of material fact for all or part of the relief prayed for by a litigant.   A


summary judgment is reviewed on appeal de novo, with the appellate court using the

same criteria that govern the trial court' s determination of whether summary

judgment is appropriate; i.e., whether there is any genuine issue of material fact, and

whether the movant is entitled to judgment as a matter of law. Schultz v. Guoth,


2010- 0343 ( La. 1/ 19/ 11), 57 So. 3d 1002, 1005- 1006.


       The burden of proof rests with the mover. Nevertheless, if the mover will not

bear the burden of proof at trial on the issue that is before the court on the motion


for summary judgment, the mover' s burden on the motion does not require him to

negate all essential elements of factual support for one or more elements essential to


the adverse party' s claim, action, or defense. The burden is then on the adverse party

to produce factual support sufficient to establish the existence of a genuine issue of

material fact or that the mover is not entitled to judgment as a matter of law. La.


C. C. P. art. 966( D)( 1).




                                            5
                           ASSIGNMENTS OF ERROR


       Hebert makes four assignments of error on appeal. First, it maintains that the


trial court erred in considering new arguments not made in the original motion for

summary judgment, but first raised by the City Parish and Mr. Cobb in their reply
memorandum.
                Second, Hebert maintains that the trial court erred in finding that the

City Parish had the authority to implement the sewer sag standard and the CCTV

sewer inspection policy without any formal adoption of the standard and inspection

policy by the Metro Council. Third, it maintains that the trial court erred in finding

that the City Parish and Mr. Cobb were immune from civil liability.      Fourth, Hebert


maintains that the trial court erred in adopting all of the findings of fact and

conclusions of law first raised in a reply memorandum in its written reasons for

judgment.


                  ASSIGNMENT OF ERROR NUMBER ONE


      In assignment of error number one, Hebert maintains that the trial court erred


in considering new arguments not made in the original motion for summary

judgment but first raised by the City Parish and Mr. Cobb in their reply

memorandum.




      Hebert cites Melton v. Horton, 10- 496 ( La. App. 5 Cir. 12/ 14/ 10),    55 So. 3d


897 and Wilson v. Two SD, LLC, 2015- 0477 ( La. App. 1 Cir. 12/ 23/ 15),      186 So. 3d


159, writ denied, 2016- 0306 ( La. 4/ 8/ 16), 191 So. 3d 588, as support for its position


that new substantive arguments contained in reply memorandum should be

considered as a new motion for summary judgment.

      In Melton, this court reversed the grant of a motion for partial summary

judgment finding that mover initially sought dismissal of the plaintiff' s claim against

a co- defendant via partial summary judgment, but later sought new relief in the form

of dismissal of plaintiffs claims against the movant for the first time via its reply

memorandum in support of the motion for summary judgment. Melton, 55 So. 3d at

                                           6
901.   The district court had also dismissed the plaintiffs separate and subsequent

personal injury claim added to the case via amended petition that was not addressed

by the movant through its motion or brief. Melton, 55 So. 3d at 901- 902.

       In Wilson, the movant, an insurance carrier, sought summary judgment on the

basis that its policy did not provide coverage for the plaintiffs' claims because the

damage did not manifest during the policy period.     Wilson, 186 So. 3d at 160. The


movant, in its reply memorandum, for the first time asserted that work product

exclusions were additional reasons to grant the summary judgment.          The district


court granted summary judgment dismissing all claims against the insurance carrier,

finding that the work product exclusions precluded coverage.     Wilson, 186 So. 3d at


161.
       This court reversed the district court, finding that the motion did not directly

or indirectly assert that the issues under consideration included whether the work

product exclusions applied to the claims of the plaintiffs. Wilson, 186 So. 3d at 162.


       Unlike Melton and Wilson, herein the City Parish and Mr. Cobb sought

summary judgment against all claims raised against them by Hebert and all of the

issues pertinent to the claims were addressed by the City Parish and Mr. Cobb' s

memorandum and evidence submitted in support of the motion. The City Parish and

W. Cobb' s memorandum in support of its motion for summary judgment notes, in

part, that Mr. Cobb had the authority to use camera inspections, that Mr. Cobb

merely executed directives from his department officials, and that both the City

Parish and Mr. Cobb had qualified immunity for such actions. Further, the City

Parish and Mr. Cobb stated that Hebert was contractually bound to pass the City

Parish' s camera inspections for the project, as Hebert' s contract with Rosehill


required it to pass camera inspections and comply with all City Parish standards and

specifications, including City Parish Standard Plan No. 802- 01, which outlines sag

tolerance levels, which were applicable only to camera inspections.



                                           7
      The City Parish and Mr. Cobb' s memorandum in support of their motion for

summary judgment maintained that Hebert had to perform its own acceptance tests

prior to seeking final acceptance of its work in accordance with Section 802 of the

City Parish' s Standard Specifications, and pass the City Parish' s final inspection per

the UDC Section 4. 102( G).   Further, the City Parish and Mr. Cobb asserted that as

part of Hebert' s obligation to pass final inspection, the City Parish highlighted its

own use of camera inspections for final inspection by adding the Sanitary Sewer

Grade Tolerance/ Acceptable Sag Limits table to Standard Plan No. 802- 01 in June

2017, and that there was no other testing mechanism for sanitary sewer pipe that

involves tolerance or sag limits.

      After review, we find no merit to the contention that the district court relied


upon new arguments made in a reply memorandum rather than the arguments raised

in the original memorandum in granting the City Parish and Mr. Cobb' s motion for

summary judgment.

                 ASSIGNMENT OF ERROR NUMBER TWO


      In assignment of error number two, Hebert maintains that the trial court erred


in finding that the City Parish had the authority to implement the sewer sag standard

and the CCTV sewer inspection policy without any formal adoption of the standard

and inspection policy by the Metro Council.

      In response, City Parish and Mr. Cobb maintain that the City Parish Plan of

Government and the UDC set forth the parameters of the duties for each City Parish

department and the authority vested in the department directors and chiefs. They

note that Exhibit E attached to their motion for summary judgment included the

deposition testimony of Adam Smith, Interim Director of the City Parish Department

of Environmental Services, and Mr. Cobb, as well as the City Parish' s Standard

Specification 802,   the City Parish UDC Section 4, the City Parish Plan of

Government Section 5, and the project' s Subdivision Permit issued to Hebert.


                                           8
       Hebert cites Krielow v. Louisiana Dept. of Agriculture and Forestry, 2013-
1106 ( La. 10/ 15/ 13), 125 So. 3d 354, Schwegmann Bros. Giant Super Markets v.


McCrory, 112 So. 2d 606 ( La. 1959), and Mid -City Automotive, L.L.C. v. Dept.

of Pub. Safety & Corrections, 2015- 0056 (La. App. 1 Cir. 11/ 7/ 18),     267 So. 3d 165


as support for its arguments.


       In Krielow, rice producers challenged the constitutionality of statutes that

obligated them to pay an assessment on rice produced in Louisiana. The assessment

would not be imposed unless the rice producers approved it by majority vote.        The


assessment was found unconstitutional in part by the trial court. Krielow, 125 So. 3d

at 386- 387. The supreme court amended and affirmed as amended,              finding the

statutes unconstitutional in their entirety.       Krielow, 125    So. 3d at 398.     In


Schwegmann, a milk retailer sought an injunction against the Commission of


Agriculture and Immigration restraining enforcement of provisions of the Orderly

Milk Marketing Act and attacking its constitutionality on various grounds.

Schwegmann, 112 So. 2d at 607. The trial court found the Act was constitutional,


and the supreme court affirmed.     Schwegmann, 112 So. 2d at 619.         In Mid -City

Automotive, L.L.C.,     a towing company filed suit for declaratory and injunctive

relief alleging provisions of the Louisiana Administrative Code were invalid and

requesting an injunction against further fines, suspensions, and revocations under

those provisions.   The district court ruled against the towing company and dismissed

the suit.   Mid -City Automotive, L.L.C.,      267 So. 3d at 165- 169.   On appeal, this


court found the provisions unconstitutional, and reversed in part and rendered, and

vacated in part and remanded for further proceedings.          Mid -City Automotive,

L.L.C., 267 So. 3d at 178.


       We do not find these cases to be analogous to the case before us. Chapter 4,


Section 4. 102, Part G( 1)( b) of the UDC provides that the Department of Public


Works " shall check the visual appearance of curbs and medians, street pavements,


                                           9
and sidewalks,      and shall reserve the right to perform general inspections of the


following: (   1)   Excavations; ( 2)   Subsurface drainage; ( 3) Inlets, junctions,    and



manholes; (    4)   Sanitary sewer collection lines; (   5)   Sanitary sewer manholes; (   6)


Public sanitary treatment sewage treatment facilities; (           7)   Sanitary sewage lift

stations/ pump stations .... (    13)   Manufacture and installation of all drainage and

sanitary sewer pipe." It further states that " The Department of Public Works shall


notify the applicant' s appropriate licensed design professional of record of any

defects in materials or workmanship, failed independent quality assurance tests, any
noncompliance with the required DPW standards based on general inspection, or


any discrepancy found between field observations and the approved construction

plans."   The Interim Director of the Department of Environmental Services for the


City Parish, Adam Smith, testified in his deposition that it was his decision to

implement CCTV inspections, which were allowed under Chapter 4 of the UDC. He


testified that Section 802 of the City Parish specifications, sometimes referred to as

the master specifications, outlines what types of inspections can be performed by

contractors, but not what kind of inspections can be performed by the City Parish.

Smith testified that the UDC states that the City Parish is to inspect the sewer

visually, among other things, but it does not get into specifics.

       Mr. Smith testified that another way to identify a sag in a pipe is with a lamp

test, which utilizes a light in one manhole and looking in the other manhole to see if

the shape was circular, which meant the pipe didn' t have sags and wasn' t crushed.


However, he testified that the CCTV was a better test, because it also revealed other


defects, such as separated joints, a rolled gasket, or an issue at the service line. Be


noted that more comprehensive testing meant better pipes, with less maintenance

costs for the sewer pipe for the City Parish.      Mr. Smith testified that after video or


CCTV testing, if necessary, an AMP test would follow.            The AMP test would give


more information as to what the problem was.


                                              10
        After review, we find no genuine issue of material fact that the UDC provides

the City Parish Department of Public Works the authority to inspect the sewer pipes

and afforded the Department of Works director the authority to choose the methods

of inspection, which included the authority to implement the sewer sag standard and

the CCTV sewer inspection policy.         This assignment of error has no merit.


                   ASSIGNMENT OF ERROR NUMBER THREE

        In assignment of error number three, Hebert maintains that the trial court erred

in finding that the City Parish and Mr. Cobb were immune from civil liability.

        Louisiana Revised Statutes 9: 2798. 1 provides:


        A. As used in this Section, " public entity" means and includes the state
        and any of its branches, departments, offices, agencies, boards,
        commissions,     instrumentalities,     officers,   officials,   employees,    and

        political subdivisions and the departments, offices, agencies, boards,
        commissions, instrumentalities, officers, officials, and employees of

        such political subdivisions.




        B. Liability shall not be imposed on public entities or their officers or
        employees based upon the exercise or performance or the failure to
        exercise or perform their policymaking or discretionary acts when such
        acts are within the course and scope of their lawful powers and duties.


        C. The provisions of Subsection B of this Section are not applicable:

         1)  To acts or omissions which are not reasonably related to the
        legitimate governmental objective for which the policymaking or
        discretionary power exists, or

         2)   To acts or omissions which constitute               criminal,   fraudulent,
        malicious,    intentional,   willful,   outrageous,     reckless,     or   flagrant
        misconduct.



        D. The legislature finds and states that the purpose of this Section is not
       to reestablish any immunity based on the status of sovereignty but
        rather to clarify the substantive content and parameters of application
        of such legislatively created codal articles and laws and also to assist in
        the implementation of Article II of the Constitution of Louisiana.


        Louisiana Revised Statutes 9: 2798. 1 exempts public entities from liability for

their employees' discretionary or policy- making acts. Specifically, under La. R.S.

9: 2798. 1,   public entities and their officers and employees are immune from tort


claims based on their policy-making decisions or discretionary acts carried out

                                                31
within the course and scope of their employment. Aucoin v. Larpenter, 2020- 0792

 La. App. 1 Cir. 4/ 16/ 21), 324 So. 3d 626, 636- 637, writ denied, 2021- 00688 ( La.

9/ 27/21), 324 So. 3d 87.
                            The Louisiana Supreme Court has devised a two-step test

to determine whether a public entity is entitled to immunity under Section
9: 2798. 1B.   First, if a statute, regulation, or policy prescribes a particular course of

action, there is no choice or discretion involved, and the immunity does not apply,
However, when discretion is involved, the court must then determine whether that

discretion is the kind that is shielded by the statutory immunity, that is, discretion
grounded in social, economic or political policy. Section 9: 2798. 1 protects the


government from liability only at the policy making or ministerial level, not at the
operational level.   Doe v. ABC School, 2019- 0983 ( La. App. 1 Cir. 12117120),       316


So. 3d 1086, 1099, writ denied, 2021- 00098 ( La. 319121), 312 So. 3d 582.


      The City Parish Plan of Government sets forth the duties of the departments

of the City Parish. The UCD establishes the Department of Environmental Service' s

authority to determine how the City Parish will inspect the public sewer pipelines.

The DPW permit for the project required that the work be performed in accordance


with the current City Parish standard specifications and UDC requirements as well

as the approved construction plans and East Baton Rouge Parish code ordinances.


Interim Director Smith chose to use CCTV inspection to be measured against the


sag tolerance table contained within the City Parish' s Plan Sheet 802- 01 which was

made a part of the project.    Interim Director Smith also utilized Accurate Mapping

Probe ( AMP) as a follow up inspection to confirm the CCTV inspection results as

needed.   Interim Director Smith used his discretion to determine which type of


testing would be done to inspect public sewer pipelines, and directed Mr. Cobb, and

Engineer III, to oversee the day to day process of inspections.

      Mr. Hebert maintains that Mr. Cobb was not certified or trained to review


CCTV camera footage and make decisions based on the CCTV results. However,


                                             12
Hebert' s expert,       Murray L.      McCullough, P. E., testified in his deposition that


licensed civil engineers such as Mr. Cobb do not need to be trained or certified

beyond their experience in sewer pipe work to review CCTV camera footage and

make decisions about the footage.


         After review, we find no genuine issue of material fact that the City Parish

and Mr. Cobb are immune from civil liability for their discretionary or policy-

making acts in determining how the City Parish will 'inspect public sewer pipelines

and implementing those. inspections.            This assignment of error has no merit,


                                          CONCLUSION


         After de nova review, we determine that the district court judgment correctly

granted the motion for summary judgment filed by the City Parish and Mr. Cobb,

dismissed all claims against them,             and denied the motion for partial summary

judgment filed by Hebert.'         Thus, the judgment is affirmed. Costs of this appeal are


assessed against Ted Hebert, LLC.


         AFFIRMED.




6 In assignment of error number four, Hebert maintains that the trial court erred in adopting all of the
findings of fact and conclusions of law first raised in a reply memorandum in its written reasons for
judgment.     Appellate courts review judgments, not reasons for judgment. Further, judgments are often
upheld on appeal for reasons different than those assigned by the trial court. Wooley v. Lucksinger, 2009-
0571 ( La. 4/ 1/ 11),
                   61 So. 3d 507, 572. Because we have determined the judgment correctly granted the
motion for summary judgment tiled by the City Parish and Mr. Cobb, dismissed all claims against them,
and denied the motion for partial summary judgment filed by Hebert, we pretermit this assignment of error.


                                                    13
ROSEHILL CONSTRUCTION, LLC                               STATE OF LOUISIANA


VERSUS                                                   COURT OF APPEAL


TED HEBERT, LLC                                          FIRST CIRCUIT


                                                         2022 CA 0486




HOLDRIDGE, J., dissenting.


      I respectfully dissent. I disagree with that part of the majority opinion that

affirms the trial court' s finding that the City -Parish and Mr. Cobb were immune from

liability. There are genuine issues of material fact and a question of law as to

whether La. R.S. 9: 2798. 1 provides immunity from liability for the City -Parish and

Mr. Cobb.   Louisiana Revised Statutes 9: 2798. 1 only protects the government and

governmental employees from liability " at the policy making or ministerial level,

not at the operational level."   Doe v. ABC School, 2019- 0983 ( La. App. 1 Cir.


12117/ 20), 316 So. 3d 1086, 1099, writ denied, 2021- 00098 ( La. 319/ 21), 312 So. 3d


582. There is a question as to whether the actions of Mr. Cobb were ministerial or


operational that precludes the granting of a motion for summary judgment.

      I write further to state that a motion to reconsider may be used to ask the trial

court to reconsider, vacate, or revise a prior interlocutory order or partial judgment

that has not been certified under La. C.C. P. art. 1915 ( B)( 2).   See e. g., Zapata v.

Seal, 2020- 01145 ( La. 9/ 30/ 21), 330 So. 3d 175, 179. However, if a court denies a


motion for summary judgment, a party may only take a supervisory writ to allow the

appellate court to grant the motion.    A party cannot file a motion to reconsider a

denial of a summary judgment but must file a new or re -urged summary judgment

motion that complies with all of the requirements of La. C.C.P. art. 966.           See


Magallanes v.    Norfolk Southern Railway Co.,          2009- 0605 ( La.   App. 4 Cir.

10114109), 23 So. 3d 985, 988.